Exhibit 99.1 Thursday, July 24, 2014 HomeTown Bankshares Corporation Reports Record Operating Performance YTD Earnings up 40% over 2013 ● Continued Strong Operating Performance o Net Income of $833,000, up 30% from second quarter 2013 o EPS of $0.15 for the second quarter of 2014 and 2013 in spite of over 2.2 million in additional common shares outstanding o YTD Earnings of $1.64 million, up 40% from 2013 o Second quarter revenue of $4.7 million, up $256,000 over first quarter 2013 o YTD revenue of $9.1 million, up $465,000 or 5% increase over 2013 o Noninterest Income up 20% over prior quarter and 9% over prior year o Noninterest Expense thru second quarter down 3% over prior year 2013 ● Strong Loan and Deposit Growth o Loans of $318 Million at June 30, 2014 ■ Up $20.0 million or 7% for the first half of 2014, and ■ Up $35.3 million or 13% since June 30, 2013 o Total Deposits of $348 Million at June 30, 2014 ■ Increased $8.7 million or 3% for the first half of 2014 ■ Increased $26.7 million or 8% since June 30, 2013 ● Credit Quality Remains Strong o YTD net charge-offs of $307,000 remained low at .20% of total loans compared to .18% of total loans for 2013 o Non-performing assets were 2.36% of total assets at June 30, 2014 vs. 2.47% at June 30, 2013 o Nonaccrual loans increased to .77% of total loans at June 30, 2014 from .43% of total loans at June 30, 2013 o Past due accruing loans were at historical lows of 0.16% of total loans at June 30, 2014 vs. 0.32% at June 30, 2013 ● Well Capitalized with Solid Capital Ratios o Excellent deployment of $14 million in capital raised to repay TARP and support new loan growth o Total Risk-Based Capital amounted to 13.7% at June 30, 2014 o Tier 1 Risk-Based Capital amounted to 12.6% at June 30, 2014 o Tier 1 Leverage Ratio increased to 10.1% o Return on Assets (ROA) of 0.81% for first six months vs. 0.62% for 2013 o Return on Equity (ROE) of 8.08% for first six month vs. 6.29% for 2013 o Efficiency Ratio of 67.33% for the first six months vs. 70.06% for 2013 1 News Release FOR IMMEDIATE RELEASE For more information contact: Susan K. Still, President and CEO, 540-278-1705 Charles W. Maness, Jr. Executive Vice President and CFO, 540-278-1702 HomeTown Bankshares Reports Record Operating Performance Year-to-Date Net Income Up 40 % Over 2013 ROANOKE, Va., July 24, 2014 - HomeTown Bankshares Corporation (the "Company"), the parent company of HomeTown Bank, reported record earnings of $833,000 for the second quarter ended June 30, 2014, a 30% or $191,000 increase over the $642,000 in net income reported for the comparative period in 2013. Net Income for the first six months of 2014 was $1.64 million, up 40% or $469,000 increase over the first six months of 2013. Net income of $623,000, or $0.15 per diluted common share, for the second quarter ended June 30, 2014 was realized, up from $488,000, or $0.15 per share, for the second quarter of 2013. For the first six months of 2014, net income was $1.22 million, or $0.30 per share, up from $860,000, or $0.26 per share, for the same period of 2013. “Our results reflect the continued, strong growth in our customer base during the first half of 2014 and our ongoing commitment to deliver an increased return for our shareholders, said President & CEO Susan Still. “Our double-digit annualized growth in both loans and new deposit relationships are also representative of our continued success in the markets we serve. We are very pleased with our ability to effectively deploy the capital raised a year ago, and we remain optimistic about our continued ability to strongly grow market share and profitability and meet the financial needs of our customers.” In addition to strong loan and deposit growth, other key drivers in earnings growth in the second quarter and the first half of 2014 were a strong net interest margin, double-digit, annualized growth in non-interest income, a reduction in non-interest expense as well as continued improvement in credit quality. 2 Revenue Total revenue was $4.68 million for the second quarter, up $256,000 from $4.43 million in the first quarter 2014 which reflected increases in both net interest income and non-interest income. Growth in commercial lines and loans, commercial real estate loans, personal lines and loans, merchant services, title insurance and retail brokerage contributed to the increase in total revenue. Net Interest Income Net interest income in the second quarter 2014 increased $77,000 to $3.64 million from the first quarter of 2014, and up $188,000 from $3.56 million earned for the comparative 2013 second quarter. The net interest margin experienced a 7 basis point decline to 3.86% for the 2014 second quarter, down from the 3.93% for the second quarter of 2013; however, the net interest margin was up 2 basis points to 3.92% for the first six months of 2014 vs. 3.90% for comparable 2013. Lower funding costs were partially offset by a decline in market interest rates that resulted in lower yields in the Company’s loan portfolio. We will continue to grow our lower cost core deposits while taking steps to protect our balance sheet from exposure to lower loan and investment rates and preserve our strong net interest margin during the remainder of 2014. Noninterest Income Noninterest income excluding securities gains increased to $398,000 in the second quarter 2014, up 20% from the prior quarter with noninterest income of $839,000 for the first half of 2014, up 9% from $770,000 realized for the second half of 2013. The primary increase for 2014 was a 32% increase in service charges on deposit accounts, ATM and interchange income which offset a decline in mortgage loan brokerage fees. Other contributors to the increase in noninterest income were retail brokerage, title insurance and merchant income. Noninterest Expense Noninterest expense increased $140,000 in the second quarter 2014 from the prior quarter due to higher revenue-based incentive, annual merit increases and the impact of an additional day during the quarter. However, noninterest expense declined in the second quarter of 2014 and the six months ended June 30, 2014 compared to 2013 due to deferred compensation costs associated with the increase in loan volume. The efficiency ratio was 67.9% for the second quarter 2014 vs. 66.97% for 2013 while the year-to-date efficiency ratio improved to 67.33% for the six months ended June 30, 2014 vs. 70.06% during the first half of 2013. Loans Total loans were $318.0 million at June 30, 2014, up $6.2 million from the prior quarter, up 13.5% on an annualized basis for the first six months and up 12.5% over the prior year. Loan growth was driven by commercial real estate, commercial and industrial lines and term loans as well as consumer lines and loans. Deposits Total average deposits for the second quarter 2014 were up $715,000 to $346.0 million from the prior quarter. Total deposits increased $8.7 million at June 30, 2014, up 5.1% on an annualized basis for the first six months of 2014 and up 8.3% over the prior year. Deposit growth was achieved by solid commercial and consumer growth during 2014. The average deposit cost for the second quarter was 51 basis points, which improved 1 basis point in the second quarter 2014 over the prior quarter and 2 basis points for the first six months 2014 with a 7 basis point improvement from a year ago. Year-to-date deposit account openings increased 55% for the first half of 2013 and are up 122% thus far in 2014. 3 Capital Capital levels remained strong in the second quarter, with total stockholders’ equity increasing $896,000 from the prior quarter. Total risk-based capital, Tier 1 risk-based capital and Tier 1 leverage ratios were 13.7%, 12.6% and 10.1%, respectively.All ratios continue to exceed the current regulatory standards for well-capitalized institutions. Book value per common share increased to $8.60 at June 30, 2014, up from $8.32 at March 31, 2014 and $7.93 at June 30, 2013. Credit Quality Credit quality continued to improve overall during the second quarter. Non-performing assets amounted to 2.36% of total assets at June 30, 2014, down from 2.47% at June 30, 2013. Non-performing assets, including restructured loans, were also down from 4.08% of total assets at June 30, 2013 to 3.83% at June 30, 2014. Net charge-offs increased during the second quarter from the prior quarter but remained at historically low levels for the first half of 2014 ending June 30, 2014. Net Loan Charge-Offs Net loan charge-offs were $307,000, or 0.20% (annualized) for the first six months ended June 30, 2014 with $-0- in net loan charge-offs in the first quarter of 2014. Nonperforming Assets During the second quarter of 2014, non-performing assets increased $1.72 million over the prior quarter due to two previously classified loan reaching non-accrual status. At June 30, 2014, non-performing assets increased $173,000 to $9.84 million from $9.34 million the prior year. Foreclosed assets increased $219,000 during the second quarter but decreased $1.05 million to $7.39 million at June 30, 2014 from $8.44 million at June 30, 2013. Past Due and Nonaccrual Loans Total past due and non-accrual loans were $2.97 million or 0.93% of total loans at June 30, 2014, down from $3.43 million or 1.10% the prior quarter. Past due accruing loans decreased $1.95 million to $523,800 at June 30, 2014 or 0.16% of total loans. Nonaccruals increased $1.49 million to $2.44 million or 0.77% of total loans during the second quarter of 2014 from $937,000 or .31% the prior quarter and $1,223,700 or 0.43% of total loans at June 30, 2013. Allowance for Loan Losses The allowance for loan losses totaled $3.62 million at June 30, 2014 compared to $3.79 million at March 31, 2014. The allowance coverage to total loans was 1.14% vs. 1.22% at March 31, 2014. The allowance covered 5.9 times annualized net charge-offs for the first half of 2014, compared with 7.2 times annualized net charge-offs for the first half of 2013. Provisions for credit losses were $202,000 for the first half of 2014 vs. $125,000 for the first half of 2013 due primarily to the strong loan growth realized in 2014. 4 Key Performance Ratios The key performance ratios are the return on average assets (ROA), the return on average equity (ROE) and the efficiency ratio. The ROA improved to 0.81% for the second quarter and the first half of 2014, up from 0.67% for the second quarter and 0.62% for the first half of 2013. The ROE improved as well and increased to 8.07% for the second quarter and 8.08% for the first half of 2014 compared to 6.82% and 6.29%, respectively, for comparable periods in 2013. The efficiency ratio, which measures the proportion of net operating revenues that are absorbed by overhead expenses, improved as well in 2014 and amounted to 67.90% for the second quarter and 67.33% for the first half of 2014 vs. 66.97% and 70.06%, respectively, for the comparable periods of 2013. * * * Forward-Looking Statements: Certain statements in this press release may be “forward-looking statements.” Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties. Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual results will not differ materially from any future results implied by the forward-looking statements. Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology. The Company does not update any forward-look ing statements that it may make. (See Attached Financial Statements for quarter ending June 30, 2014) 5 HomeTown Bankshares Corporation Consolidated Condensed Balance Sheets June 30, 2014, December 31, 2013 and June 30, 2013 June 30, December 31, June 30, In Thousands, Except Share and Per Share Data (Unaudited) (Unaudited) Assets Cash and due from banks $ 17,112 $ 19,537 $ 27,665 Federal funds sold 495 738 56 Securities available for sale, at fair value 56,022 57,922 59,406 Restricted equity securities, at cost 2,718 2,564 2,386 Loans held for sale 162 - - Total loans 317,968 297,933 282,650 Allowance for loan losses ) ) ) Net loans 314,352 294,212 278,990 Property and equipment, net 12,799 12,155 10,756 Other real estate owned 7,394 8,143 8,440 Other assets 6,307 7,166 4,162 Total assets $ 417,361 $ 402,437 $ 391,861 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ 43,300 $ 46,232 $ 35,725 Interest-bearing 305,133 293,538 285,960 Total deposits 348,433 339,770 321,685 Short term borrowings 573 258 361 Federal Home Loan Bank borrowings 26,000 22,000 19,000 Other liabilities 800 871 1,321 Total liabilities 375,806 362,899 342,367 Stockholders’ Equity: Preferred stock 13,293 13,293 23,572 Common stock 16,438 16,351 16,351 Surplus 15,278 15,339 15,320 Retained deficit ) ) ) Accumulated other comprehensive (loss) income 176 ) ) Total stockholders’ equity 41,555 39,538 49,494 Total liabilities and stockholders’ equity $ 417,361 $ 402,437 $ 391,861 6 HomeTown Bankshares Corporation Consolidated Condensed Statements of Income For the Three Months and Six Months Ended June 30, 2014 and 2013 For the Three Months For the Six Months Ended June 30, Ended June 30, In Thousands, Except Share and Per Share Data (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ 3,774 $ 3,575 $ 7,469 $ 7,050 Taxable investment securities 267 359 530 691 Nontaxable investment securities 93 40 187 63 Other interest income 42 34 83 69 Total interest income 4,176 4,008 8,269 7,873 Interest expense: Deposits 442 467 882 943 Other borrowed funds 98 93 192 187 Total interest expense 540 560 1,074 1,130 Net interest income 3,636 3,448 7,195 6,743 Provision for loan losses 132 - 202 125 Net interest income after provision for loan losses 3,504 3,448 6,993 6,618 Noninterest income: Service charges on deposit accounts 117 82 208 150 ATM and interchange income 109 84 203 161 Mortgage loan brokerage fees 17 83 47 163 Gains on sales of investment securities 108 106 108 108 Other income 155 98 273 188 Total noninterest income 506 453 839 770 Noninterest expense: Salaries and employee benefits 1,381 1,341 2,793 2,717 Occupancy and equipment expense 364 321 730 641 Advertising and marketing expense 132 125 235 265 Professional fees 114 161 187 297 (Gains), losses on sales, writedowns of other real estate owned, net - 349 (5 ) 351 Other real estate owned expense 59 49 123 101 Other expense 747 593 1,391 1,267 Total noninterest expense 2,797 2,939 5,454 5,639 Net income before income taxes 1,213 962 2,378 1,749 Income tax expense 380 320 742 582 Net income 833 642 1,636 1,167 Effective dividends on preferred stock 210 134 420 267 Accretion of discount on preferred stock - 20 - 40 Net income available to common stockholders $ 623 $ 488 $ 1,216 $ 860 Basic earnings per common share $ 0.19 $ 0.15 $ 0.37 $ 0.26 Diluted earnings per common share $ 0.15 $ 0.15 $ 0.30 $ 0.26 Weighted average common shares outstanding 3,287,567 3,270,299 3,282,129 3,267,806 Diluted average common shares outstanding 5,527,567 3,344,145 5,522,129 3,304,933 7 HomeTown Bankshares Corporation Three Three Six Six Financial Highlights Months Months Months Months (Unaudited) Ended Ended Ended Ended June 30 June 30 June 30 June 30 PER SHARE INFORMATION Book value $ 8.60 $ 7.93 $ 8.60 $ 7.93 Earnings per share, basic $ 0.19 $ 0.15 $ 0.37 $ 0.26 Earnings per share, diluted $ 0.15 $ 0.15 $ 0.30 $ 0.26 PROFITABILITY Return on average assets % Return on average shareholders' equity % Net interest margin % Efficiency % BALANCE SHEET RATIOS Total loans to deposits % Securities to total assets % Tier 1 leverage ratio % ASSET QUALITY Nonperforming assets to total assets % Nonperforming assets, including restructured loans, to total assets % Net charge-offs to average loans (annualized) % Composition of risk assets: (in thousands) Nonperforming assets: Nonaccrual loans $ 2,442 $ 1,223 $ 2,442 $ 1,223 Other real estate owned 7,394 8,440 7,394 8,440 Total nonperforming assets, excluding performing restructured loans $ 9,836 $ 9,663 $ 9,836 $ 9,663 Restructured loans, performing in accordance with their modified terms 6,144 6,321 6,144 6,321 Total nonperforming assets, including performing restructured loans $ 15,980 $ 15,984 $ 15,980 $ 15,984 Allowance for loan losses: (in thousands) Beginning balance $ 3,789 $ 3,799 $ 3,721 $ 3,790 Provision for loan losses 132 - 202 125 Charge-offs ) Recoveries 1 145 35 308 Ending balance $ 3,616 $ 3,660 $ 3,616 $ 3,660 8
